DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 1, 2021.  Claims 2 and 11 are cancelled by the Applicant.  Claim 15 is added.  Claims 1, 3, 4, 6, 7, 9, 10, and 12 – 14 are amended.  Claims 1, 3 – 10, and 12 – 15, where Claims 1, 10, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted Claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims comprise a method of creating a load file to be loaded on a secure element (e.g., compiling or creating computer code) which is classified within the CPC class/subclasses: G06F 8/30 – creation or generation of source code (in general), G06F 8/40 – transformation of program code (in general).  These CPC subclasses are distinguishable from the original claim set since the arrangements of creating/generating of program code or executable data are more complex and can diverge considerably from the mere execution of program code or executable data.  The observation of what occurs during execution is entirely different than generating code to produce a certain result during execution with respect to technical categories.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
	Applicant’s arguments filed on October 1, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claim 1, Soh does not teach or disclose of “a custom component….which contains data, wherein said data are executable code and the instance initiates the execution of a subset of said executable code by directly calling said subset of executable code which is designed to personalize said instance.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), Applicant opines that the Soh system relies on a specific part of the Java Card Virtual Machine (JCVM) [See Remarks, Pg. 9].  While this statement is correct, the Applicant is incorrectly applying the use of the JCVM component.
	Foremost, Soh discloses that the package itself contains mandatory components corresponding to at least one application and a custom component corresponding to information required to personalize the said at least one application [See Para. 0007].  So while it is accurate to indicate Soh relies on the JCVM, Soh relies on the JCVM to run the application.  The package is loaded onto the Java card, where the application is installed from the loaded package and personalized according to the custom component in the package [Para. 0007, 0011, 0016].  The at least one application is analogous to the claimed “specific component” since it can be customized within the meaning of Java Card specifications.  The at least one application is executed on the card and 
	Therefore, Soh discloses that the custom component comprises executable code [Para. 0011, 0041; mandatory components of the at least one application for the CAP file executable on the card], a subset of the executable code is designed to personalize the instance [Para. 0007, 0016, 0037; when the application is being installed, the custom components for that application within the CAP file are used to personalize the application, such as the class variables, upon installation every time a variable is created], and the instance initiates the execution of the subset of the executable code by directly calling the subset of executable code of the custom component [Para. 0007, 0011, 0017-19, 0044-45; when the application is run, the various executable components of the application (e.g., Javascript) are executed with the personalized values].
	No other arguments are being presented regarding the prior art rejections.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1936574 (hereinafter “Soh”).
Claims 1 and 10, Soh discloses a method for managing an instance of a class in a secure element embedded in a hosting machine, said secure element including a Central Processing Unit, a storage area and a virtual machine [Para. 0001, 0019, 0021, 0024; integrated microprocessor cards implementing Java Applets to deploy non-STK applications via Java Card virtual machine], the method comprising:
a step of receiving by the secure element a load file containing a binary representation of a package of the class and a step of instantiating the instance from said package and storing the instance in the storage area, said load file including a specific component which is a custom component within the meaning of Java Card specifications and which contains data [Para. 0001, 0010-11, 0023-24; CAP file contains a binary representation of a package of classes (including mandatory components of the application) that can be installed on a device and sued to execute the package’s classes on a JCVM],
wherein said data are executable code and the instance initiates the execution of a subset of said executable code by directly calling said subset of executable code which is designed to personalize said instance [Para. 0004, 0007, 0011, 0017-19, 0025-30, 0044-45; mandatory components of the at least one application for the CAP file executable on the card; when the application is run, the various executable components of the application (e.g., Javascript) are executed with the personalized values].
3.	Regarding Claims 4 and 12, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses that the load file includes a Setup 
4.	Regarding Claim 5, Soh discloses all the limitations of Claim 4 above.  Soh further discloses that the installation parameter triggers at least one of the following actions: an automatic installation of the instance, an automatic association of the instance to a security domain and an automatic creation of a security domain [Para. 0017-19].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6 – 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soh, in view of EP 2469486 (hereinafter “Yonezawa”).
5.	Regarding Claim 3, Soh discloses all the limitations of Claim 2 above.  Soh further discloses the use of an object initializer module implemented on any Java Card Virtual Machine [Para. 0043-45].  Soh, however, does not specifically disclose that the specific component contains Heap data and wherein said Heap data are written in a heap of the virtual machine to personalize said instance.
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that the specific component contains Heap data and wherein said Heap data are written in a heap of the virtual machine to personalize said instance [Para. 0004; store data command].  It would have been obvious to one skilled in 
6.	Regarding Claims 6 and 13, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses the use of an object initializer module implemented on any Java Card Virtual Machine [Para. 0043-45].  Soh, however, does not specifically disclose that the load file includes a Security Domain component containing Security Domain parameters which are required to securely initialize a Security Domain to which the package is associated, said Security Domain component being a custom component within the meaning of Java Card™ specifications.
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that the load file includes a Security Domain component containing Security Domain parameters which are required to securely initialize a Security Domain to which the package is associated, said Security Domain component being a custom component within the meaning of Java Card™ specifications [Para. 0004; using a supplemental security domain for installing data for the personalization].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Yonezawa with Soh since both systems personalize 
7.	Regarding Claims 7 and 18, Soh discloses all the limitations of Claims 1 and 10 above.  Soh further discloses the use of an object initializer module implemented on any Java Card Virtual Machine [Para. 0043-45].  Soh, however, does not specifically disclose that the load file includes a Group component containing a group parameter which defines a group of packages sharing at least one security attribute, said package belonging to said group of packages and said Group component being a custom component within the meaning of Java Card™ specifications.
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that the load file includes a Group component containing a group parameter which defines a group of packages sharing at least one security attribute, said package belonging to said group of packages and said Group component being a custom component within the meaning of Java Card™ specifications [Para. 0004; mutual authentication with the personalization via proprietary commands].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Yonezawa with Soh since both systems personalize applications to be used in JavaCard platforms.  The combination would use known existing techniques within the art to install applications OTA (over the air) and the motivation would be to 
8.	Regarding Claims 8 and 9, Soh discloses all the limitations of Claims 1 and 7 above.  Soh does not specifically disclose that said at least one security attribute is a Firewall Context ID or that the load file includes a Security component containing a security parameter which is required to verify the genuineness of the package or to decipher part of the load file, said Security component being a custom component within the meaning of Java Card™ specifications.
Yonezawa discloses a system and method for personalizing an application for a Java Card [Abstract].  Yonezawa further discloses that it is known in the prior art that the load file includes a Security component containing a security parameter which is required to verify the genuineness of the package or to decipher part of the load file, said Security component (e.g., Firewall Context ID) being a custom component within the meaning of Java Card™ specifications [Para. 0004; mutual authentication with the installed applet].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Yonezawa with Soh since both systems personalize applications to be used in JavaCard platforms.  The combination would use known existing techniques within the art to install applications OTA (over the air) and the motivation would be to utilize standardized protocols for a particular product type, such as JavaCard, for seamless functionality (obvious to one skilled in the art).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/TAE K KIM/Primary Examiner, Art Unit 2496